Order entered April 20, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00401-CV

                 LRF1 DALLAS LOGISTICS 1 LLC, Appellant

                                          V.

CITY OF CARROLLTON AND BRETT KING, BUILDING OFFICIAL OF
        THE CITY, IN HIS OFFICIAL CAPACITY, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                                       ORDER

      Before the Court is appellant’s April 16, 2020 unopposed motion to extend

the deadline for filing its brief. Appellant explains the parties are involved in

settlement discussions.

      We GRANT the motion and ORDER appellant to file, no later than May 8,

2020, a motion to dismiss, a status report, or its brief on the merits.

                                               /s/    ERIN A. NOWELL
                                                      JUSTICE